FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  August 20, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 ANTHONY LEWIS,

              Plaintiff-Appellant,                       No. 09-3092
 v.                                                   District of Kansas
 SPRINT NEXTEL,                              (D.C. No. 2:08-CV-02458-JAR-JPO)

              Defendant-Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.


      Anthony Lewis, a pro se litigant, sued Sprint Nextel 1 (“Sprint”) in federal

court for breach of contract. The district court dismissed his suit for lack of

subject matter jurisdiction. Months before the district court dismissed the

complaint, though, Mr. Lewis had filed a motion for default judgment against

Sprint as Sprint had failed to timely answer the original complaint. The


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       According to Sprint, its proper name is Sprint Spectrum L.P., not Sprint
Nextel.
magistrate judge found that Sprint’s failure constituted excusable neglect and

extended the filing deadline. Mr. Lewis now appeals on the ground that Sprint

should not have been allowed additional time to file its answer and that the court

should have entered default judgment. He has not, however, provided any reason

for us to question the district court’s jurisdictional ruling. We must therefore

affirm the decision below on the ground that the federal courts lack subject matter

jurisdiction to hear this dispute.

                                     Discussion

        Mr. Lewis alleges that Sprint breached his cellular phone contract when it

reversed several of the payments on his account, eventually resulting in

cancellation of his service. Sprint claims that the payments had been made with a

stolen credit card, but Mr. Lewis challenges that accusation. Mr. Lewis sued

Sprint in federal court, seeking $20,000 in actual damages, $60,000 in punitive

damages, and an injunction requiring Sprint to remove the negative remark from

his credit report.

        Although his allegations essentially sounded in contract, Mr. Lewis’s

original complaint cited two federal statutes as grounds for federal jurisdiction:

the Walsh-Healey Public Contracts Act (41 U.S.C. § 35) and the Right to

Financial Privacy Act of 1978 (12 U.S.C. § 3410). The Public Contracts Act

requires that contracts made and entered into by an agency or instrumentality of

the federal government include certain representations, such as promises that

                                         -2-
employees will not work more than forty hours a week. The Right to Financial

Privacy Act forbids financial institutions from releasing certain private

information to government authorities absent specified conditions. See Bailey v.

U.S. Dept. of Agriculture, 59 F.3d 141, 142 (10th Cir. 1995). Neither map

particularly well onto Mr. Lewis’s allegations. This perhaps explains why, in his

amended complaint, he removed references to these two statutes altogether and

instead based federal jurisdiction on “C.J.S. SECTION 518 AND 523 ET. SEQ”

and “CONTRACTS AND BREACH OF CONTRACTS.” R. 117.

       The district court dismissed Mr. Lewis’s complaint because the

“allegations in [his] First Amended Complaint do not establish that plaintiff’s

claims arise ‘under the Constitution, laws, or treaties of the United States’ as

required by 28 U.S.C. § 1331.” Dist. 5. “C.J.S.” refers to the “Corpus Juris

Secundum,” which is not a federal statute but a legal reference book. The

contract claim arises out of state, not federal, law. As neither asserts a claim

arising under federal law, neither can support jurisdiction under § 1331.

       Without subject matter jurisdiction, Mr. Lewis’s action is not properly

before us and we cannot consider any aspects of his claim. See Castaneda v. INS,

23 F.3d 1576, 1580 (10th Cir. 1994). His appellate brief fails to even mention, let

alone offer us any reason to doubt, the district court’s jurisdictional decision.

Instead, he challenges only the rulings that led the district court to deny his

motion for default judgment. He therefore asks us to hold that the district court

                                          -3-
should have entered default judgment against a defendant on a claim that it lacked

jurisdiction even to hear. Without an appeal of the threshold jurisdictional

decision, none of these issues are properly before us.

        The judgment of the United States District Court for the District of Kansas

is AFFIRMED. Appellant’s motion to proceed in forma pauperis is DENIED as

moot.

                                                     Entered for the Court,

                                                     Michael W. McConnell
                                                     Circuit Judge




                                          -4-